Exhibit 99.1 THE HARTCOURT COMPANIES, INC. FOR IMMEDIATE RELEASE June 13th, 2008 Press Release Hartcourt AcquiresBeijing Yanyuan Rapido EducationCompany, a well-known training institution in Beijing, China. Shanghai, China,June13th, 2008— The Hartcourt Companies, Inc. (OTC BB: HRCT, Frankfurt: 900009) (“Hartcourt”) today announced that it has signed a definitive agreement to purchase60% of outstanding securities of Beijing Yanyuan Rapido Education Company (“Beijing Yanyuan”) for approximately RMB 25 Million (US$3.4 Million), payable in 69 Million restricted common shares of Hartcourt. Under the terms of the definitive agreement executed between Beijing Yanyuan and Hartcourt, Beijing Yanyuan committed that its net profit would exceed RMB6 million (US$827,000) for the year 2008,RMB10 million (US$1.379 million) for the year 2009,and RMB14 million (US$1.931million) for the year 2010.The restricted common shares issued for the Acquisitionwill be released to previous shareholders of Beijing Yanyuan in three installmentsbased on the profitrealized over a three-year period. Founded by the Science Park of Peking University, Beijing Yanyuan is a well-knowntraining institution. Beijing Yanyuan offers a program to help students rapidly improve their school grades. The program was invented by Mr Zhenyu Hu, president of Beijing Yanyuan, and has been proven to be effective.Beijing Yanyuan is the sole general agent appointed by the Science Park of Peking University to promote and market this training program.
